Citation Nr: 1617381	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-17 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial rating in excess of 30 percent prior to August 28, 2014, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.  He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his spouse testified at a Decision Review Officer (DRO) hearing at the RO in July 2014 in regard to his PTSD claim and at a Board video-conference hearing before the undersigned Veterans Law Judge in regard to both claims in February 2016.  At the Board hearing, it was determined that the record would be held open for an additional 30 days to allow for the submission of new evidence.  Such evidence was submitted later that month and it was accompanied by a waiver of initial consideration by the RO.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's current degenerative disc disease of the lumbar spine is related to his military service.  

2.  During his February 2016 Board hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to an initial rating in excess of 30 percent prior to August 28, 2014, for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an initial rating in excess of 30 percent prior to August 28, 2014, for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

As the Board's decision to grant service connection for degenerative disc disease of the lumbar spine herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a [current] disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. 
§ 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable. This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence. If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury. Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the Veteran has a current diagnosis of a back disorder.  In this regard, an October 2010 VA examination report shows a diagnosis of degenerative disc disease of the lumbar spine.  This diagnosis was based upon a December 2009 radiographic imaging study conducted by VA that revealed mild-moderate mid-lumbar spondylosis.  See Dorland's Illustrated Medical Dictionary 1754 (32nd ed. 2012) (defining lumbar spondylosis as degenerative joint disease affecting the lumbar vertebrae and intervertebral discs).  The Board recognizes that this imaging study occurred prior to the September 2010 claim for service connection; however, VA treatment records dated since the filing of the claim show that his lumbar spine disability is an ongoing concern, and therefore the Board finds it to be a "current disability" for the purposes of service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The Veteran has alleged that, while serving in the Republic of Vietnam, he injured his back on three occasions, to include when diving into a fox hole, falling down a mountain, and falling while rappelling out of a helicopter.  See February 2016 Board hearing.  He also reported that his back disorder may be related to the heavy rucksack he was required to carry while in Vietnam.  

The Veteran's STRs reflect that, upon his induction examination in May 1970, he denied back trouble of any kind and his spine was normal upon clinical evaluation.  In October 1971, it was noted that the Veteran complained of back pain.  He reported that he had pain in the back since four years previously when he injured his back playing football.  Upon physical examination, the Veteran had tenderness to the lumbosacral area and X-rays showed no fracture or abnormality.  The diagnosis was recurrent lumbosacral strain.  A second evaluation revealed an impression of old traumatic arthritis.  Such determination led to a profile for limited duty based on traumatic sacroiliac arthritis.  However, while arthritis was diagnosed, the Board notes that such was not confirmed by X-ray.  Furthermore, the October 1971 record specifically indicates that X-rays showed no fracture or abnormality. 

Moreover, while the October 1971 record indicates that the Veteran injured his back prior to service, the Board does not find this notation to be clear and unmistakable evidence of a pre-existing condition and the Veteran's May 1970 induction examination does not document a back injury or condition.  The Veteran is therefore entitled to the presumption of soundness.  38 U.S.C.A. § 1111.  

Furthermore, not only do the Veteran's STRs reflect in-service treatment for complaints of back pain, he is also the recipient of the Combat Infantryman Badge.  In this regard, while the Veteran's claimed in-service back injuries are not documented in his STRs, such are consistent with the circumstances, conditions, or hardships of his combat service.  Consequently, such combat injuries, and the resulting disability, are presumed to have occurred.  See Reeves, supra.  Therefore, the remaining inquiry is whether the Veteran's current back disorder is related to his military service, to include such in-service complaints and injuries.

In this regard, the record contains two medical evaluations that reach different conclusions as to the existence of a nexus.  An October 2010 VA examination report states that the Veteran's current disability is less likely than not related to his in-service injury.  The examiner reasoned, in essence, that the in-service injury resolved and was not noted on the separation examination; post-discharge, the Veteran was employed in a physically demanding occupation; there was a 37 year gap in treatment for his back problems; and that the current condition is likely a natural age-related progression of his back problems.  By contrast, a December 2011 private medical examination by Dr. J.D. found that the Veteran's current disability is a direct result of the in-service injury resulting from the fall while rappelling from a helicopter.  Dr. J.D. reasoned that the in-service injury was documented and that there was no evidence of an intercurrent injury after discharge from service.

The Board finds these medical opinions to be of equal probative value.  It appears both examiners were able to examine the Veteran in person and both were able to review the Veteran's medical history to aid in reaching their conclusions.  The Board notes that the rationale given by the VA examiner is a bit more substantive; however, the rationale provided by the private examiner is also sufficient.  The disparity in depth of rationales does not sway the Board to find one more persuasive than the other. 

A review of the lay evidence tends to tilt the weight of the evidence in favor of finding that a continuity of symptomatology existed since service, consistent with the private examiner's medical opinion.  The Board notes that the Veteran and his spouse credibly testified that the Veteran has experienced back problems over the years and that he chose not to seek medical attention because the symptoms were not disabling and because he generally did not trust medical professionals.  See February 2016 Board Hearing.  These statements are at least partially corroborated by the fact that the Veteran filed with VA a claim for service connection for a low back condition shortly after discharge from service in February 1972.  While such claim was subsequently determined to have been withdrawn, the Veteran's actions suggest that he continued to experience back problems after discharge from service and that they did not resolve prior to discharge.  Moreover, the Veteran and his spouse are both competent to relate such readily observable symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

The Board further finds that the impact of the Veteran's post-service occupation on his back condiction is unclear given that his credible characterization that such was not a physically demanding occupation contrasts with that of the October 2010 VA examiner.  See February 2016 Board Hearing.  Lastly, the Board also notes that a gap in medical treatment does not affirmatively prove that a condition did not exist.

Based on the foregoing, the Board finds that the lay evidence of record combined with the December 2011 private medical examination places with evidence as to whether the Veteran's current back disorder is related to his military service, to include his in-service back complaints and injuries, at least in equipoise.  Therefore, the Board resolves all doubt in his favor and finds that service connection for degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.


II.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204. 

During his February 2016 Board hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to an initial rating in excess of 30 percent prior to August 28, 2014, for PTSD.  Thus, the Veteran has withdrawn his appeal with regard to such issue and there remain no allegations of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.204.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.  

The appeal pertaining to the issue of entitlement to an initial rating in excess of 30 percent prior to August 28, 2014, for PTSD is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


